Response to Arguments
Applicant’s arguments submitted on 10/6/2022 has been fully considered, but is not persuasive.  Applicant argues that the prior art does not disclose, nor render obvious, all of the claim limitations of the independent claims.  Examiner respectfully disagrees.  
Previously cited Doni et al., US 2020/0293835 A1 (hereinafter referred to as “Doni”), discloses a system for system-level tunable parameter identification, comprising: one or more processors; a memory coupled to at least one of the processors; a set of computer program instructions stored in the memory, which, when executed by at least one of the processors, perform actions of (see Doni paras. 0019 and 0020, where the algorithm is a computer program run on a computer with a processor and memory): obtaining performance characteristic data for an application to be tuned (see Doni para. 0075, where the optimization goal is expressed as a performance metric and/or a function of performance metrics; see also paras. 0083-0087, and 0090, where an important metric may be selected instead); and identifying at least one system-level tunable parameter for the application based on the obtained performance characteristic data for the application and a pattern between training performance characteristic data and a set of training system-level parameter-related correlation coefficients (see Doni paras. 0076-0082, where historical data is analyzed to determine a high impact pattern that a parameter has on the performance goal, based on regression coefficients and/or other statistical methods; see also paras. 0087-0090, where the same technique is used for the impact factors), wherein the set of training system-level parameter-related correlation coefficients comprises respective correlation coefficients of system-level tunable parameters with respect to at least one performance metric (see Doni para. 0078, where the regression coefficients correlate the performance goal with parameters; see also paras. 0087-0090, where the impact factors correlate the metrics with parameters).
More specifically, Applicant first argues that Doni does not disclose wherein the set of training system-level parameter-related correlation coefficients comprises respective correlation coefficients of system-level tunable parameters with respect to at least one performance metric.  However, Para. 0078 of Doni states “. . . a linear regression can be performed on historical data and then use the regression coefficients or use variance-based methodologies, which try to decompose the variance of the goal into parts attributable to the applied parameter” (see Doni para. 0078, where the regression coefficients correlate the performance goal with parameters; see also paras. 0087-0090, where the impact factors correlate the metrics with parameters).  The broadest reasonable interpretation, in light of the Specification, of “correlation coefficients” is anticipated by Doni’s “regression coefficients” because Doni shows that Doni’s coefficients correlate the parameters with the goal (metric).
Applicant then argues that Doni does not disclose identifying at least one system-level tunable parameter for the application based on the obtained performance characteristic data for the application and a pattern between training performance characteristic data and a set of training system-level parameter-related correlation coefficients.  However, Doni’s Para. 0077 states “[t]he impact of each parameter (i.sub.p) on the user-defined goal is measured by analyzing historical data and performing a sensitivity analysis using standard statistical techniques” and “[t]his information is used to extract knowledge from past optimizations and find parameters with a high impact on the current goal function” (see Doni paras. 0076-0082, where historical data is analyzed to determine a high impact pattern that a parameter has on the performance goal, based on regression coefficients and/or other statistical methods; see also paras. 0087-0090, where the same technique is used for the impact factors).  The broadest reasonable interpretation, in light of the Specification, of a “performance” and a “pattern” is anticipated by Doni’s “impact” analysis based on “analyzing historical data” and a “sensitivity analysis” and analyzing “past optimizations” because one of ordinary skill in the art would understand the combination of all this historical data for each parameter comprises establishing a historical pattern for each parameter.
Accordingly, Doni anticipates Applicant’s claimed invention.

Claim Interpretation
For claim 20, Applicant defines the term “computer readable storage medium” in para. 0115 of Applicant’s Specification, stating “[a] computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”  Accordingly, claim 20 comprises patentable subject matter.
For claims 1-20, Applicant states that the identification of the system-level tunable parameter based on a pattern between training performance characteristic data and a set of training system-level parameter-related correlation coefficients is a technological improvement that tunes the application “. . . automatically, which can save labor work and improve efficiency” (see Applicant’s Specification para. 0054).  Applicant claims a specific correlation coefficient data structure directed to a specific improvement to the efficiently of computing environments, such as cloud computing.  See also Enfish, LLC v. Microsoft Corp., 822 F.3d 1327 (Fed. Cir. 2016).  Accordingly, claims 1-20 recite patentable subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8, 9, 11, and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Doni et al., US 2020/0293835 A1 (hereinafter referred to as “Doni”).

Regarding claim 11, Doni discloses a system for system-level tunable parameter identification, comprising: one or more processors; a memory coupled to at least one of the processors; a set of computer program instructions stored in the memory, which, when executed by at least one of the processors, perform actions of (see Doni paras. 0019 and 0020, where the algorithm is a computer program run on a computer with a processor and memory): obtaining performance characteristic data for an application to be tuned (see Doni para. 0075, where the optimization goal is expressed as a performance metric and/or a function of performance metrics; see also paras. 0083-0087, and 0090, where an important metric may be selected instead); and identifying at least one system-level tunable parameter for the application based on the obtained performance characteristic data for the application and a pattern between training performance characteristic data and a set of training system-level parameter-related correlation coefficients (see Doni paras. 0076-0082, where historical data is analyzed to determine a high impact pattern that a parameter has on the performance goal, based on regression coefficients and/or other statistical methods; see also paras. 0087-0090, where the same technique is used for the impact factors), wherein the set of training system-level parameter-related correlation coefficients comprises respective correlation coefficients of system-level tunable parameters with respect to at least one performance metric (see Doni para. 0078, where the regression coefficients correlate the performance goal with parameters; see also paras. 0087-0090, where the impact factors correlate the metrics with parameters).

Claims 1 and 20 are rejected under the same analysis as claim 11 above.

Regarding claim 18, Doni discloses wherein the obtaining performance characteristic data for the application comprises: obtaining first performance characteristic data for the application during a first period; obtaining second performance characteristic data for the application during a second period; and obtaining the performance characteristic data for the application based on the first performance characteristic data and the second performance characteristic data (see Doni para. 0049, where the data is gathered from “many performance experiments or tests on the SUT as well as historical data gathered from similar systems”).

Claim 8 is rejected under the same analysis as claim 18 above.

Regarding claim 19, Doni discloses wherein the identifying at least one system-level tunable parameter for the application comprises: determining, by one or more processing units, a set of system-level parameter-related correlation coefficients for the application based on the obtained performance characteristic data for the application and the pattern (see Doni paras. 0076-0082, where historical data is analyzed to determine a high impact pattern that a parameter has on the performance goal, based on regression coefficients and/or other statistical methods; see also paras. 0087-0090, where the same technique is used for the impact factors); and selecting the at least one system-level tunable parameter among the system-level tunable parameters related to the determined set of system-level parameter-related correlation coefficients by comparing each correlation coefficient within the determined set of system-level parameter-related correlation coefficients with a corresponding correlation threshold (see Doni paras. 0087-0090, where the metrics are compared to thresholds).

Claim 9 is rejected under the same analysis as claim 19 above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2-6 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doni as applied to claims 1 and 11 above, and in further view of Idicula et al., US 2020/0125545 A1 (hereinafter referred to as “Idicula”).

Regarding claim 12, Doni discloses wherein the set of computer program instructions when executed by at least one of the processors further perform actions of: obtaining the training performance characteristic data and the set of training system-level parameter-related correlation coefficients for each of at least one application; and generating the pattern based on the obtained training performance characteristic data and training system-level parameter-related correlation coefficients for the at least one application (see Doni paras. 0076-0082, where historical data is analyzed to determine a high impact pattern that a parameter has on the performance goal, based on regression coefficients and/or other statistical methods).
Doni does not explicitly disclose training application.
However, Idicula discloses training application (see Idicula para. 0096, where machine learning applications excel at “classification” and “regression” problems).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the machine learning training applications of Idicula to implement the regression and/or classification of Doni, because discloses states that machine learning applications excel at “classification” and “regression” problems (see Idicula para. 0096) and therefore it is predictable that doing so would succeed at efficiently implementing Doni’s regression and/or classification of the parameters based on historical training data.

Claim 2 is rejected under the same analysis as claim 12 above.

Regarding claim 13, Doni discloses wherein the at least one application is selected based on at least one of the group consisting of (i) representativeness of a specific performance characteristic (see Doni paras. 0067-0071, where three different strategies are available for selection: goal-guided, performance-guided, and risk-averse) and (ii) cost for obtaining training performance characteristic data and training system-level parameter-related correlation coefficients for the at least one training application.
Doni does not explicitly disclose training application.
However, Idicula discloses training application (see Idicula para. 0096, where machine learning applications excel at “classification” and “regression” problems).

Claim 3 is rejected under the same analysis as claim 13 above.

Regarding claim 14, Doni discloses wherein the at least one application comprises a first application and a second application, the first application is representative of a first performance characteristic, and the second application is representative of a second performance characteristic different from the first performance characteristic (see Doni paras. 0067-0071, where three different strategies are available for selection: goal-guided, performance-guided, and risk-averse).
Doni does not explicitly disclose training application.
However, Idicula discloses training application (see Idicula para. 0096, where machine learning applications excel at “classification” and “regression” problems).

Claim 4 is rejected under the same analysis as claim 14 above.

Regarding claim 15, Doni discloses wherein the obtaining a set of training system-level parameter-related correlation coefficients for each of at least one application comprises: obtaining values of a system-level tunable parameter within a valid range (see Doni paras. 0061 and 0120-0129, where noisy outliers are outside the valid range of values and therefore removed) and corresponding values of at least one performance metric of each of the at least one application; and determining a training system-level parameter-related correlation coefficient related to the system-level tunable parameter for each of the at least one application based on a changing relationship between the corresponding values of the at least one performance metric and the values of the system-level tunable parameter within the valid range (see Doni paras. 0076-0082, where historical data is analyzed to determine a high impact pattern that a parameter has on the performance goal, based on regression coefficients and/or other statistical methods; see also paras. 0087-0090, where the same technique is used for the impact factors).
Doni does not explicitly disclose training application.
However, Idicula discloses training application (see Idicula para. 0096, where machine learning applications excel at “classification” and “regression” problems).

Claim 5 is rejected under the same analysis as claim 15 above.

Regarding claim 16, Doni discloses wherein the obtaining corresponding values of at least one performance metric of each of the at least one application comprises: obtaining values of a first performance metric and values of a second performance metric corresponding to the values of the system-level tunable parameter within the valid range (see Doni paras. 0061 and 0120-0129, where noisy outliers are outside the valid range of values and therefore removed); and calculating weighted sums of the values of the first performance metric and the values of the second performance metric (see paras. 0087 and 0088, where the formula comprises a weighted sum).
Doni does not explicitly disclose training application.
However, Idicula discloses training application (see Idicula para. 0096, where machine learning applications excel at “classification” and “regression” problems).

Claim 6 is rejected under the same analysis as claim 16 above.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doni as applied to claim 1, and in further view of Baker et al., US 2020/0401869 A1 (hereinafter referred to as “Baker”).

Regarding claim 10, Doni discloses further comprising: identifying, by one or more processing units, at least one system-level parameter-related correlation coefficient corresponding to the identified at least one system-level tunable parameter for the application (see Doni para. 0078, where the regression coefficients correlate the performance goal with parameters; see also paras. 0087-0090, where the impact factors correlate the metrics with parameters).
Doni does not explicitly disclose at least one sign of at least one system-level parameter-related correlation coefficient.
However, Baker discloses at least one sign of at least one system-level parameter-related correlation coefficient (see Baker para. 0243, where “[i]f the regression coefficient for x.sub.i is positive, with margin taking account of the size of the confidence interval, then i may be used as a training example with an acceptably low risk of overfitting” whereas “[i]f the regression coefficient for x.sub.i is negative, that is evidence that using i tends to cause overfitting. If it is clearly negative, allowing for the confidence interval, then i should be rejected and not be used as a training example (1105)”).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the coefficient sign detection of Baker on the coefficients of Doni, because it is predictable that detecting the sign of the coefficient will prevent unwanted overfitting of the historical data (see Baker para. 0243).


Allowable Subject Matter
Claim(s) 7 and 17 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M MOYER whose telephone number is (571)272-9523. The examiner can normally be reached Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571)270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW M MOYER/             Primary Examiner, Art Unit 2663